﻿Before beginning my statement, Sir, I wish to convey to you, on behalf of the delegation of the Kingdom of Morocco, my sincere congratulations on your election to the presidency of the thirty-ninth session of the General Assembly. You have been chosen for this post because of your competence and your experience. This fortunate choice also expresses the esteem in which your country, the brother country of Zambia, and the continent of Africa are held. I am happy to assure you that my delegation is ready to give you its whole-hearted support in the fulfilment of your functions.
2.	I wish to thank most warmly Mr. Jorge Illueca, your predecessor, and to pay a tribute to him for the outstanding way in which he conducted the work of the thirty-eighth session.
3.	It is with great pleasure that I pay a tribute also to the work of the Secretary-General in the service of the purposes and principles of the Charter of the United Nations.
4.	It is also a pleasure to welcome to our midst the Sultanate of Brunei Darussalam, which has just been admitted to the United Nations and which, through its efforts and its action, will certainly make its contribution to the work of the Organization.
5.	This new session of the General Assembly is taking place at a time when the international scene is particularly strewn with risks. Tension is constantly increasing, disputes are becoming aggravated and increasingly acute, the economic crisis is striking without pity at States, the gap between the rich and the poor countries is growing and the arms race, whose threat to international peace and security cannot be overemphasized, is being accelerated despite the good will of those who have sought in vain to slow it down.
6.	This session's agenda includes for consideration various questions that are both important and complex, prominent among them being the Middle East crisis and the question of Palestine, a question which is of major concern to world public opinion and constitutes a severe threat to world peace, stability and security.
7.	In the Middle East, the Palestinian people continues to endure deprivations and a rootless existence and to be the victim of tyranny, injustice and oppression.
8.	For 36 years the indigenous Arab people has been fighting for its freedom and inalienable rights, which have been recognized by the international community. That people expects the United Nations to help them to recover its rights and to resolve this problem, which poses a grave threat to stability and peace in the Middle East and in the world.
9.	The constant attitude adopted by Israel vis-a-vis the resolutions adopted by the Organization on this question is a blatant example of violation of the Charter and contempt for the role and credibility of the United Nations. In the region, Israel has followed a course of action without precedent in the history of colonization. It has pursued systematically the same policy of uprooting the Palestinian people, seizing its lands and property and doing its utmost to erase all traces of its civilization and to cast a slur upon the sacredness of its holy places. Israel was not content with trying to suppress the Palestinians as a people by Judaizing their land: it has followed the same policy with regard to neighbouring Arab States, occupying and annexing certain of their territories.
10.	On this question, the United Nations has adopted a large number of resolutions, all of which have recognized that the Palestinian people has the right to return, the right to self-determination and the right to establish on its territory an independent State, under the leadership of the Palestine Liberation Organization [PLO], the sole and legitimate representative of the Palestinian people. These resolutions condemn the Israeli policy of aggression represented by its occupation of territories. They call upon Israel to withdraw from all occupied Arab territories, but Israel has totally disregarded the United Nations resolutions and indeed, has stubbornly continued to implement its policy of expansion and usurpation.
11.	The occupied Palestinian territory has recently experienced a new phase of the repressive policy, practised in order to empty the villages and towns of their Arab populations in order to Judaize them and establish new settlements. The town of Al-Quds al- Sharif is daily the scene of grave events designed to Judaize the Holy City and change its physical character; the holy Al-Aqsa Mosque has been directly threatened by excavations in the subsoil and around that building by the occupation authorities. The Israeli authorities have been pursuing the implementation of their plan in disregard for the feelings of Muslims and Christians and thus continue to disregard Security Council resolutions calling upon it to respect the status of Al-Quds.
12.	The Kingdom of Morocco, which had the honour of serving as th3 host country of the Fourth Islamic Summit Conference, held at Casablanca from 16 to 19 January 1984, and whose King, Hassan II, acted in his capacity as President of that Conference and of the Al-Quds Committee, expresses its condemnation of those practices and appeals to the international community to guarantee respect for the resolutions of the General Assembly and the Security Council concerning Al-Quds al-Sharif, the question of Palestine and the occupied Arab territories.
13.	The Twelfth Arab Summit Conference, held at Fez in November 1981 and September 1982, reaffirmed the dedication of the Arab nation to peace based on justice. The Arab Heads of State adopted on 9 September 1982 the Arab peace plan, which guarantees the legitimate rights of the Palestinian people and the peace and security of the States of the region. Through this clear and feasible plan, the Arab sovereigns and heads of State have demonstrated their open-mindedness and sincere desire for peace. They have made their positive contribution to the restoration of peace and stability in the Middle East.
14.	We believe that the Middle East problem, which has proved so difficult to solve and which continues to pose a serious threat to international peace and security, can be resolved by an amalgam of the Arab peace plan and the plan proposed by President Reagan of the United States on 1 September 1982. We feel also that a solution to the Middle East problem requires that the Soviet Union be involved in its elaboration, in view of the international responsibilities of that great Power. This is the consistent position of my Sovereign, King Hassan II.
15.	The fraternal people of Lebanon is still enduring the drastic consequences of Israel's occupation of its territories. The situation in that country has deteriorated gravely; the peace and security of the whole region are thereby threatened. Morocco, which is united with Lebanon by links of brotherhood, reaffirms its total support for the efforts of the Lebanese Government to bring about national reconciliation and safeguard Lebanon's sovereignty and independence. We give our unreserved support to the Lebanese demand for the withdrawal from its territories of the Israeli occupation forces.
16.	For more than four years, an atrocious war has been waged between two neighbouring Islamic countries, Iraq and Iran. The Kingdom of Morocco deeply deplores the continuation of that war, which, with each passing day, further destroys the potential of the two brotherly peoples. We hope that wisdom and common sense will prevail and that after the conclusion of a cease-fire the two countries will arrive at a solution capable of restoring peace and security to the region, in keeping with Security Council resolutions.
17.	We wish to express our satisfaction with the positive attitude of Iraq, reflected in its decision to abide by the resolutions of the Security Council and respond favourably to the mediation initiatives undertaken to put an end to the bloodshed. At the same time, the Kingdom of Morocco ardently hopes that Iran will eventually adopt the same stance so as to guarantee the restoration of peace and stability and the safeguarding of Islamic energies and potential.
18.	We hope that the Islamic Peace Committee, under the presidency of Sir Dawda Kairaba Jawara, President of the Republic of the Gambia, together with the other bodies acting to promote peace, will attain successful results and that the region will thus recover its tranquillity and security, enabling the two neighbours to get on with their work of national construction, in keeping with the aspirations of their peoples for progress and well-being. We hope that mutual goodwill will be shown and that the international community will act vigorously to put an end to this terrible war.
19.	Morocco, a country located on the African continent, takes a great interest to African events and problems. For that reason, guided by the awareness of its responsibilities, it has always striven and still strives for the liberation, independence and territorial integrity of the African States and the consolidation of their stability and security.
20.	In southern Africa, the Namibian people is struggling for its freedom and independence. Morocco reaffirms its support for the brother people of Namibia, which, under the leadership of the South West Africa People's Organization [SWAPO], its national organization, must obtain complete independence and the exercise of its rights, in conformity with the resolutions of the Security Council, particularly resolution 435 (1978).
21.	The people of South Africa continues to endure the consequences of the policy of racial discrimination. My country, which has always condemned racism in all its forms, once again demands that everything possible is done to put an end to the policy of apartheid, a policy inimical to human values and incompatible with moral principles.
22.	The African continent is suffering the effects of two natural disasters: drought and desertification. The countries of the Sahel are almost permanently affected by drought; desertification also affects those countries and threatens to spread to vast areas of Africa. Large numbers of people have been obliged to leave their areas, as a result of which the economic and social situation of the countries concerned has seriously deteriorated. We believe that these disasters can be tackled effectively only by means of far- reaching international action. Immediate arrangements must be made to help the stricken countries and make it possible to alleviate the consequences of these disasters.
23.	These situations undoubtedly constitute real problems for Africa. The countries of the continent are called on to do their utmost, together, to resolve them, instead of being preoccupied with artificial and imaginary problems sustained by selfish considerations.
24.	The north-west region of Africa is a setting for one such artificial problem—that of the Sahara, After my country had secured the decolonization of the Saharan provinces—decolonization which Morocco, as in the cases of other provinces formally under French and Spanish rule and under international administration, had carried out in strict conformity with the rules of international law—the problem was artificially revived for the express purpose of impeding my country's progress and exhausting its energy and potential. Although Moroccan rights are clear and beyond dispute, my country has shown great wisdom, good sense and patience and looks forward to the future with optimism and a willingness to continue to overcome difficulties.
25.	It is in this context that we must see the historic initiative of King Hassan II, who, at the eighteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], held at Nairobi in June 1981, announced the decision to agree to prove what had already been proved in fact, history and law—as His Majesty himself said.
26.	His Majesty proposed the organization of a referendum in the Sahara and, as he made clear in his statement to the General Assembly at its thirty-eighth session, did so
"for the reconciliation of Africa and to teach those who were unaware of things, to demystify the facts for those who were trying to disregard them all and to instil some wisdom into those who still did not want to understand anything" .
27.	After the Nairobi summit had unanimously adopted the resolution calling for the referendum, the Kingdom of Morocco remained faithful to that resolution and co-operated positively with the Implementation Committee charged by the Nairobi summit with the duty of applying the referendum resolution.
28.	The Implementation Committee succeeded in drawing up the arrangements for the organization of the referendum and in defining the conditions pertaining to persons invited to state their views. It decided to instruct the observers of the OAU to monitor the progress of the voting operations side by side with observers appointed by the United Nations. Thus, everything was arranged, set up and spelled out so that the referendum could take place and meet all the conditions necessary for a fair, equitable and sincere consultation.
29.	My country granted the Implementation Committee the facilities necessary to enable it to fulfil its mission and declared itself ready to organize the referendum whenever the Committee decided that it would be convenient. To avoid any misunderstanding and in the most authoritative tone possible, through King Hassan II, my country confirmed here its solemn commitment to consider itself bound by the results of the referendum.
30.	However, obstacles were set in the path of the implementation of the resolution on the referendum because of fear of the inevitable outcome of the consultation. Indeed, more than once the people of the provinces of Al-Aaiun, Smara, Bojador and Oued Ed Dahab have proclaimed their unswerving attachment to their Moroccan character, and the whole world was able to verify that fact through numerous reports by journalists and politicians, who, having visited the region several times, saw for themselves the real state of affairs in our southern provinces, the achievements and the constructive work that had been done there, and the calm and security in which the people live, a people firmly committed to their Moroccan identity.
31.	The question is quite clear: Morocco, which took the initiative concerning the organization of the referendum, again declares its willingness to co-operate, in facilitating the holding of the referendum. We believe that the referendum provides the effective basis for the solution of this problem. Morocco is always ready to co-operate towards that end with the OAU.
32.	The Kingdom of Morocco, which believes in the idea of a united Arab Maghreb and in Arab unity, which has worked towards that end ever since the days in which it was struggling to regain its own independence and which, furthermore, has greatly contributed to the attainment of African unity, has worked tirelessly and resolutely to consolidate the fraternal bonds between Arab States and African States, and it regards the establishment of the Arab- African Union as the concrete expression of the idea of such a union and its full attainment.
33.	On 13 August 1984, at Oujda, a treaty was signed establishing the Arab-African Union between the Kingdom of Morocco and the Socialist People's Libyan Arab Jamahiriya. The Moroccan and Libyan peoples unanimously approved that Union, through a popular referendum in Morocco and by the vote of the peoples' congresses in Libya. The two peoples are convinced that the Union thus proclaimed embodies their desire for unity and that it is the first stone to be laid in constructing the Arab Maghreb, along the pathway towards greater Arab-African union.
34.	The treaty concluded between the two fraternal countries can be taken as a model. It is a treaty based on logic and drawn up from the teachings of experience. It is marked by objectivity and is based on realism, a spirit of open-mindedness and tolerance. This treaty, built under the aegis of international law, is aimed at the establishment of a just and equitable peace. The Moroccan-Libyan treaty of union is also characterized by its honesty and sincerity. It is a "guileless treaty", one that is not directed against anyone.
35.	There can be no doubt that the Arab-African Union, which is now a concrete reality, will assist in ensuring progress and stability in the Arab world and in the African continent and will serve as a model of its kind for complementarity and co-operation among States.
36.	The Kingdom of Morocco has been closely following recent developments in the question of Chad. My country regards the agreement concluded in that connection as the harbinger of a forthcoming resolution of the Chadian crisis that has long been a source of grave concern to the countries of the African continent. In our desire to see stability and security prevail throughout the entire region, the Kingdom of Morocco welcomes the agreement concluded between France and Libya and considers that that agreement opens up broad horizons for all sectors of opinion among the people of Chad to bring about the restoration of peace in that country.
37.	My country is also keenly aware of the other political problems that exist in other parts of the world and has been following their evolution with close attention. Morocco has, on diverse occasions, made known its opinions on those problems. Those positions have been unswerving and are based on Morocco's commitment to the basic principles of the United Nations and on its commitment to the resolutions adopted with regard to those problems by the Organization of the Islamic Conference, the League of Arab States and regional organizations.
38.	The arms race continues to be one of the most crucial concerns of the General Assembly. The frenzied arms race poses a severe threat to international peace and security; it drains vast financial and material resources and considerable human and technological energy. It has deplorable repercussions on international relations and on international cooperation in particular. Accordingly, the Kingdom of Morocco deplores the slowness with which the Programme of Action adopted at the tenth special session of the General Assembly, the first special session devoted to disarmament, in 1978, has been carried out. It deeply regrets that the twelfth special session of the General Assembly, the second special session devoted to disarmament, held in July 1982, was unable to reach agreement on a comprehensive disarmament plan capable of setting forth concrete measures for moving towards complete and general disarmament under international control.
39.	Certain aspects of the current world economic crisis do, of course, have an impact on the countries of the North, but the crisis is of particular gravity for those of the South and is a source of deep concern for the developing countries.
40.	There are many reasons for the crisis. The principal reason, however, lies in the fact that economic relations among States are still governed by a certain tendency towards monopolization. We firmly believe that the crisis will worsen if such relations are not viewed in a spirit of North-South cooperation in keeping with the needs of our era and capable of promoting constructive co-operation among the countries concerned.
41.	Our increasingly interdependent world makes it essential that we think in terms of establishing an international economy based on complementarity and co-operation between the countries of the South and of the North, the producers of raw materials and the industrialized countries.
42.	The obstinate refusal of the developed countries to meet the legitimate demands of the third-world countries could well bring about an economic situation that would be harmful to all the States of the world.
43.	Ten years after the adoption of the Lima Declaration and Plan of Action on Industrial Development and Co-operation, the developing countries are still waiting for the industrialized countries to live up to the commitments they assumed within the framework of that Plan for the improvement of investment conditions in the developing countries and the guarantee of the stability of raw materials prices in order to protect the legitimate interests of those countries.
44.	There can be no doubt that the debt burden weighing upon the third-world countries is quite capable of creating serious upheavals in the world economic system and its monetary and financial institutions. That system must enable developing countries to enjoy their true share of international trade by doing away with protectionist barriers.
45.	The sixth session of the United Nations Conference on Trade and Development, held at Belgrade in 1983, and the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna this year, are only two of the many attempts made to find a common ground between the positions of the countries of the North and those of the South.
46.	The Kingdom of Morocco urges the developed countries to make their positions more flexible in order to bring about a new international economic order that would take into account the vital interests of the developing countries.
47.	The world is passing through grave crises and is being forced to cope with delicate problems. However, we have all placed our hope in the United Nations in order to promote the best solutions that can make possible the attainment of an international community based on tranquillity, security and the true solidarity of all States. Such an achievement would surely strengthen the confidence the States and peoples of the world have placed in the United Nations and would certainly give concrete expression to the noble objectives of the Charter in relations among nations.
